 Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.1 Filed 12/23/20 Page 1 of 36




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


 GREGORY WINOKUR, individually and
 on behalf of all others similarly situated,    Case No. 20-cv-13357


                     Plaintiff,                 CLASS ACTION COMPLAINT
                                                JURY TRIAL DEMANDED
       v.

 CRAIN COMMUNICATIONS INC.,


                     Defendant.

      Plaintiff Gregory Winokur (“Plaintiff”), individually and on behalf of

himself and all others similarly situated, by and through his attorneys, makes the

following allegations pursuant to the investigation of his counsel and based upon

information and belief, except as to allegations specifically pertaining to himself

and his counsel, which are based on personal knowledge.

                                  INTRODUCTION

      1.     Defendant Crain Communications Inc. (“Crain”) rented, exchanged,

and/or otherwise disclosed personal information about Plaintiff’s Autoweek

magazine subscriptions, from within the State of Michigan, to data aggregators,

data appenders, data cooperatives, and list brokers, among others, which in turn

disclosed their information to aggressive advertisers, non-profit organizations, and

other third-party companies. As a result, Plaintiff has received a barrage of
    Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.2 Filed 12/23/20 Page 2 of 36




unwanted junk mail. By renting, exchanging, and/or otherwise disclosing

Plaintiff’s Personal Reading Information (defined below), Crain violated

Michigan’s Preservation of Personal Privacy Act, H.B. 5331, 84th Leg. Reg. Sess.,

P.A. No. 378, §§ 1-4 (Mich. 1988), id. § 5, added by H.B. 4694, 85th Leg. Reg.

Sess., P.A. No. 206, § 1 (Mich. 1989) (the “PPPA”).1

        2.    Crain also sold, rented, and/or otherwise disclosed, from within the

State of Michigan, the Personal Reading Information of its other subscribers to

Autoweek magazine, also in violation of the PPPA.

        3.    Documented evidence confirms these facts. For example, a list

broker, Nextmark, offers to provide renters access to the Personal Reading

Information of 162,819 U.S. subscribers to Autoweek magazine (as of May 9,

2019), at a base price of “$105.00/M [per thousand],” (i.e., 10.5 cents apiece), as

shown in the following screenshot of the “AUTOWEEK Mailing List” page on


1
  In May 2016, the Michigan legislature amended the PPPA. See S.B. 490, 98th
Leg., Reg. Sess., P.A. No. 92 (Mich. 2016) (codified at M.C.L. § 445.1711, et
seq.). The May 2016 amendment to the PPPA, which became effective on July 31,
2016, does not apply retroactively to claims that accrued prior to its July 31, 2016
effective date. See Boelter v. Hearst Commc’ns, Inc., 192 F. Supp. 3d 427, 439-41
(S.D.N.Y. 2016) (holding that “the amendment to the [PP]PA does not apply to
Plaintiff’s claims, and the Court will assess the sufficiency of those claims under
the law as it was when Plaintiff’s claims accrued.”) (citing Landgraf v. USI Film
Prods., 511 U.S. 224, 286 (1994)). Because the claims alleged herein accrued, and
thus vested, prior to the July 31, 2016 effective date of the amended version of the
PPPA, the pre-amendment version of the PPPA applies in this case. See Horton v.
GameStop, Corp., No. 18-cv-00596-GJQ-PJG, Dkt. 18 at 3-5 (W.D. Mich. 2018).

                                          2
 Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.3 Filed 12/23/20 Page 3 of 36




Nextmark’s website:




See Exhibit A hereto.

      4.     Renters of the “AUTOWEEK Mailing List” are able to access the

Personal Reading Information of each Autoweek magazine subscriber based on, but

not limited to, the subscriber’s gender.


                                           3
 Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.4 Filed 12/23/20 Page 4 of 36




      5.     By renting, exchanging, or otherwise disclosing the Personal Reading

Information of its based subscribers, from its headquarters within the State of

Michigan, Crain violated the PPPA. Subsection 2 of the PPPA provides:

             [A] person, or an employee or agent of the person,
             engaged in the business of selling at retail, renting, or
             lending books or other written materials ... shall not
             disclose to any person, other than the customer, a record
             or information concerning the purchase ... of those
             materials by a customer that indicates the identity of the
             customer.

PPPA § 2.

      6.      Accordingly, Plaintiff brings this Class Action Complaint against

Crain for its intentional and unlawful disclosure of its customers’ Personal Reading

Information in violation of the PPPA, and for unjust enrichment.

                            NATURE OF THE CASE

      7.     To supplement its revenues, Crain rents, exchanges, or otherwise

discloses its customers’ personal information to data aggregators, data appenders,

data cooperatives, and other third parties without the written consent of any of its

customers. The information that Crain discloses to each of these various third

parties includes each subscriber’s full name, home address, and the title of the

Crain publication(s) to which he or she subscribes (collectively “Personal Reading

Information”), as well as myriad other personal, lifestyle, and demographic

information about the subscriber, such as his or her age, gender, income, the name
                                          4
 Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.5 Filed 12/23/20 Page 5 of 36




of his or her employer, the industry in which the person works, and the list goes on.

      8.     By renting, exchanging, or otherwise disclosing – rather than selling –

its customers’ Personal Reading Information, Crain is able to disclose the

information time and time again to countless third parties.

      9.     Crain’s disclosure of Personal Reading Information, and other

personal, demographic, and lifestyle information is not only unlawful, but also

dangerous because it allows for the targeting of particularly vulnerable members of

society. In fact, almost any organization can rent a customer list from Crain that

contains a number of categories of detailed subscriber information. For example,

anyone could rent a list with the names and addresses of all women over the age of

70 who subscribe to Autoweek; such a list would cost approximately $115.00 per

thousand names listed.

      10.    While Crain profits handsomely from the unauthorized rental,

exchange, and/or disclosure of its customers’ Personal Reading Information and

other personal information in Michigan, it does so at the expense of its customers’

privacy and statutory rights because Crain discloses this information from within

Michigan and does not obtain its customers’ written consent prior to disclosing

their Personal Reading Information.




                                         5
    Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.6 Filed 12/23/20 Page 6 of 36




                                         PARTIES

          11. Plaintiff Gregory Winokur2 is a natural person and a resident and

citizen of Kentucky. Plaintiff Winokur was a long-time subscriber to Autoweek

magazine, until the magazine was discontinued in late 2019. Autoweek magazine

was published by Crain. Plaintiff Winokur purchased his subscriptions to

Autoweek magazine directly from Crain, by sending Crain money to its

headquarters in Detroit, Michigan. Crain collected the money paid to it by Plaintiff

Winokur for his Autoweek subscriptions in Michigan. Prior to and at the time he

subscribed to Autoweek, Crain did not notify Plaintiff Winokur that it discloses the

Personal Reading Information of its customers, and Plaintiff Winokur has never

authorized Crain to do so. Furthermore, Plaintiff Winokur was never provided any

written notice that Crain rents, exchanges, or otherwise discloses its customers’

Personal Reading Information, or any means of opting out. Since subscribing to

Autoweek, Crain disclosed, from within the State of Michigan, Plaintiff Winokur’s

Personal Reading Information to data aggregators, data appenders, and/or data

cooperatives (who then supplemented that information with data from their own

files) – without obtaining consent from or even providing prior notice to Plaintiff

Winokur. At all times after Plaintiff Winokur became an Autoweek subscriber but

prior to disclosing Plaintiff Lin’s Personal Reading Information, Crain was


2
    Plaintiff Winokur has also been known as “G.H. Winkour” or “Greg Winokur.”
                                               6
 Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.7 Filed 12/23/20 Page 7 of 36




headquartered in Michigan, maintained its principal place of business in Michigan,

and was a citizen of Michigan, and was therefore in Michigan at the time it was

required to, but did not, notify Plaintiff Winokur that it would disclose his Personal

Reading Information. Likewise, at all times after Plaintiff Winokur became an

Autoweek subscriber but prior to disclosing Plaintiff Lin’s Personal Reading

Information, Crain was headquartered in Michigan, maintained its principal place

of business in Michigan, and was a citizen of Michigan, and was therefore

physically present in Michigan at the time it was required to, but did not, obtain

Plaintiff Winokur’s consent in Michigan prior to disclosing Plaintiff Winokur’s

Personal Reading Information from its headquarters in Michigan. Moreover, also

from its headquarters in Michigan, Crain rented or exchanged mailing lists

containing Plaintiff Winokur’s Personal Reading Information to third parties

seeking to contact Crain’s subscribers, without first obtaining Plaintiff Winokur’s

written consent or even giving him prior notice of these rentals, exchanges, and/or

other disclosures – informed consent which Crain was likewise required to obtain

from Plaintiff Winokur while Crain was headquartered in Michigan, a citizen of

Michigan, and physically present in Michigan (and which would have been

received by Crain at its corporate headquarters in Detroit, Michigan assuming it

had been requested by Crain and provided by Plaintiff Winokur). Because Crain

rented, exchanged, and/or otherwise disclosed Plaintiff Winokur’s Personal

                                          7
 Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.8 Filed 12/23/20 Page 8 of 36




Reading Information, Plaintiff Winokur has received junk mail from various

organizations that do not offer products or services to consumers. Crain disclosed

Plaintiff Winokur’s Personal Reading Information to these organizations from its

headquarters within Michigan. These unwarranted mailings waste Plaintiff

Winokur’s time, money, and resources. These harassing junk mailings received by

Plaintiff Winokur are attributable to Crain’s unauthorized rental, exchange, and/or

disclosure of his Personal Reading Information from within Michigan, and its

failure to seek much less obtain Plaintiff Winokur’s informed written consent to

such disclosures at a time when it was headquartered in Michigan, a citizen of

Michigan, and physically present in Michigan. Because Plaintiff Winokur is

entitled by law to privacy in his Personal Reading Information, and because he

paid money for his subscription – money which Plaintiff Winokur sent to, and

which Crain collected at, Crain’s headquarters in Michigan – Crain’s disclosure of

his Personal Reading Information deprived Plaintiff Winokur of the full set of

benefits to which he was entitled as a part of his Autoweek subscription, thereby

causing him economic harm. Crain has unjustly retained the money Plaintiff

Winokur paid for his Autoweek subscription in Michigan, and Plaintiff Winokur is

informed and believes that such money has been deposited by Crain into a bank

account held at a financial institution located in Michigan. Accordingly, what

Plaintiff Winokur received (a subscription without statutory privacy protections)

                                         8
 Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.9 Filed 12/23/20 Page 9 of 36




was less valuable than what he paid for (a subscription with accompanying statutory

privacy protections), and he would not have been willing to pay as much, if at all,

for his Autoweek subscription had he known that Crain would disclose his Personal

Reading Information.

       12. Defendant Crain Communications Inc. is a multi-industry publishing

conglomerate. Crain is incorporated in Delaware and maintains its corporate

headquarters and principal place of business at 1155 Gratiot Ave, Detroit,

Michigan 48207-2732. Crain published Autoweek until the magazine was

discontinued in late 2019. Crain does business throughout Michigan and the

United States.

                         JURISDICTION AND VENUE

      13.    The Court has subject matter jurisdiction over this civil action

pursuant to 28 U.S.C. § 1332(d) because there are more than 100 class members

and the aggregate amount in controversy for each claim alleged herein exceeds

$5,000,000, exclusive of interest, fees, and costs, and at least one Class member is

a citizen of a state different from Defendant. This Court has supplemental

jurisdiction over state law claims pursuant to 28 U.S.C. § 1367.

      14.    Personal jurisdiction and venue are proper because Crain because

Crain maintains its corporate headquarters and principal place of business in

Detroit, Michigan and within this District.


                                          9
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.10 Filed 12/23/20 Page 10 of 36




                              FACTUAL BACKGROUND

                    Michigan’s Preservation of Personal Privacy Act

      15.    In 1988, members of the United States Senate warned that records of

consumers’ purchases and rentals of audiovisual and publication materials offer “a

window into our loves, likes, and dislikes,” and that “the trail of information

generated by every transaction that is now recorded and stored in sophisticated

record-keeping systems is a new, more subtle and pervasive form of surveillance.”

S. Rep. No. 100-599 at 7–8 (1988) (statements of Sens. Simon and Leahy,

respectively).

      16.    Recognizing the need to further protect consumers’ privacy rights,

Michigan’s legislature enacted the PPPA “to preserve personal privacy with respect

to the purchase, rental, or borrowing of certain materials,” by prohibiting

companies from disclosing certain types of sensitive consumer information. H.B.

No. 5331, 1988 Mich. Legis. Serv. 378 (West).

      17.    Subsection 2 of the PPPA states:

             [A] person, or an employee or agent of the person,
             engaged in the business of selling at retail, renting,
             or lending books or other written materials . . . shall
             not disclose to any person, other than the customer, a
             record or information concerning the purchase . . . of
             those materials by a customer that indicates the identity
             of the customer.


                                          10
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.11 Filed 12/23/20 Page 11 of 36




PPPA § 2 (emphasis added).

      18.    Michigan’s protection of reading information reflects the “gut feeling

that people ought to be able to read books and watch films without the whole

world knowing,” and recognizes that “[b]ooks and films are the intellectual

vitamins that fuel the growth of individual thought. The whole process of

intellectual growth is one of privacy—of quiet, and reflection. This intimate

process should be protected from the disruptive intrusion of a roving eye.” S. Rep.

No. 100–599, at 6 (Statement of Rep. McCandless).

      19.    As Senator Patrick Leahy recognized in proposing the Video and

Library Privacy Protection Act (later codified as the Video Privacy Protection Act,

18 U.S.C. § 2710), “[i]n practical terms our right to privacy protects the choice of

movies that we watch with our family in our own homes. And it protects the

selection of books that we choose to read.” 134 Cong. Rec. S5399 (May 10, 1988).

      20.    Senator Leahy also explained why choices in movies and reading

materials are so private: “These activities are at the core of any definition of

personhood. They reveal our likes and dislikes, our interests and our whims. They

say a great deal about our dreams and ambitions, our fears and our hopes. They

reflect our individuality, and they describe us as people.” Id.

      21.    Michigan’s passage of the PPPA also established as a matter of law

“that a person’s choice in reading, music, and video entertainment is a private

                                          11
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.12 Filed 12/23/20 Page 12 of 36




matter, and not a fit subject for consideration by gossipy publications, employers,

clubs, or anyone else for that matter.” Privacy: Sales, Rentals of Videos, etc.,

House Legislative Analysis Section, H.B. No. 5331, Jan. 20, 1989 (attached hereto

as Exhibit B).

      22.    Despite the fact that Crain maintains its corporate headquarters and

principal place of business in Michigan, and is thus a citizen of the State of

Michigan, Crain has disregarded its legal responsibilities under the PPPA by

systematically selling, renting, and otherwise disclosing all of its subscribers’

Personal Reading Information from within the State of Michigan.

       The Personal Information Market: Consumers’ Personal Information Has
                                 Real Value

      23.    In 2001, Federal Trade Commission (“FTC”) Commissioner Orson

Swindle remarked that “the digital revolution . . . has given an enormous capacity

to the acts of collecting and transmitting and flowing of information, unlike

anything we’ve ever seen in our lifetimes . . . [and] individuals are concerned about

being defined by the existing data on themselves.”3

      24.    More than a decade later, Commissioner Swindle’s comments ring


3
 The Information Marketplace: Merging and Exchanging Consumer Data (Mar.
13, 2001), at 8:15-11:16, available at
https://www.ftc.gov/sites/default/files/documents/public_events/information-
marketplace-merging-and-exchanging-consumer-data/transcript.pdf (last visited
Jan. 29, 2019).

                                          12
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.13 Filed 12/23/20 Page 13 of 36




truer than ever, as consumer data feeds an information marketplace that supports a

$26 billion dollar per year online advertising industry in the United States.4

      25.    The FTC has also recognized that consumer data possesses inherent

monetary value within the new information marketplace and publicly stated that:

             Most consumers cannot begin to comprehend the types
             and amount of information collected by businesses, or
             why their information may be commercially valuable.
             Data is currency. The larger the data set, the greater
             potential for analysis—and profit.5

      26.    In fact, an entire industry exists while companies known as data

aggregators purchase, trade, and collect massive databases of information about

consumers. Data aggregators then profit by selling this “extraordinarily intrusive”

information in an open and largely unregulated market.6

      27.    The scope of data aggregators’ knowledge about consumers is

immense: “If you are an American adult, the odds are that [they] know[] things


4
  See Web’s Hot New Commodity: Privacy, WSJ.com (Feb. 28, 2011),
http://online.wsj.com/article/SB10001424052748703529004576160764037920274
.html (last visited Jan. 29, 2019).
5
  Statement of FTC Commissioner Pamela Jones Harbour (Dec. 7, 2009), at
2, available at
https://www.ftc.gov/sites/default/files/documents/public_statements/remark
s-ftc-exploring-privacy-roundtable/091207privacyroundtable.pdf (last
visited Jan. 29, 2019) (emphasis added).
6
 See Martha C. White, Big Data Knows What You’re Doing Right Now,
TIME.com (July 31, 2012), http://moneyland.time.com/2012/07/31/big-data-
knows-what-youre-doing-right-now/ (last visited Jan. 29, 2019).
                                          13
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.14 Filed 12/23/20 Page 14 of 36




like your age, race, sex, weight, height, marital status, education level, politics,

buying habits, household health worries, vacation dreams—and on and on.”7

      28.    Further, “[a]s use of the Internet has grown, the data broker industry

has already evolved to take advantage of the increasingly specific pieces of

information about consumers that are now available.”8

      29.    Recognizing the serious threat the data mining industry poses to

consumers’ privacy, on July 25, 2012, the co-Chairmen of the Congressional Bi-

Partisan Privacy Caucus sent a letter to nine major data brokerage companies

seeking information on how those companies collect, store, and sell their massive

collections of consumer data.9

      30.    In their letter, the co-Chairmen recognized that:



7
 Natasha Singer, You for Sale: Mapping, and Sharing, the Consumer Genome,
N.Y. Times (June 16, 2012), available at
http://www.nytimes.com/2012/06/17/technology/acxiom-the-quiet-giant-of-
consumer-database-marketing.html (last visited Jan. 29, 2019).
8
 Letter from Senator John D. Rockefeller IV, Chairman, Senate Committee on
Commerce, Science, and Transportation, to Scott E. Howe, Chief Executive
Officer, Acxiom (Oct. 9, 2012) available at
http://www.commerce.senate.gov/public/?a=Files.Serve&File_id=3bb94703-5ac8-
4157-a97b-a658c3c3061c (last visited Jan. 29, 2019).
9
  See Bipartisan Group of Lawmakers Query Data Brokers About Practices
Involving Consumers’ Personal Information, Website of Senator Ed Markey (July
24, 2012), http://www.markey.senate.gov/news/press-releases/bipartisan-group-
of-lawmakers-query-data-brokers-about-practices-involving-consumers-personal-
information (last visited Jan. 29, 2019).

                                           14
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.15 Filed 12/23/20 Page 15 of 36




                 By combining data from numerous offline and online
                 sources, data brokers have developed hidden dossiers on
                 every U.S. consumer. This large[-]scale aggregation of
                 the personal information of hundreds of millions of
                 American citizens raises a number of serious privacy
                 concerns.10

           31.   Data aggregation is especially troublesome when consumer

information is sold to direct-mail advertisers. In addition to causing waste and

inconvenience, direct-mail advertisers often use consumer information to lure

unsuspecting consumers into various scams,11 including fraudulent sweepstakes,

charities, and buying clubs. Thus, when companies like Crain share information

with data aggregators, data cooperatives, and direct-mail advertisers, they

contribute to the “[v]ast databases of names and personal information” that are

often “sold to thieves by large publicly traded companies,” which “put[s] almost

anyone within the reach of fraudulent telemarketers” and other criminals.12

           32.   Information disclosures like Crain’s are particularly dangerous to the

elderly. “Older Americans are perfect telemarketing customers, analysts say,


10
     Id.
11
  See Prize Scams, Federal Trade Commission,
http://www.consumer.ftc.gov/articles/0199-prize-scams (last visited Jan. 29, 2019).
12
   Charles Duhigg, Bilking the Elderly, With a Corporate Assist, N.Y. Times, May
20, 2007, available at
http://www.nytimes.com/2007/05/20/business/20tele.html?pagewanted=all&_r=0
(last visited Jan. 29, 2019).

                                             15
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.16 Filed 12/23/20 Page 16 of 36




because they are often at home, rely on delivery services, and are lonely for the

companionship that telephone callers provide.”13 The FTC notes that “[t]he

elderly often are the deliberate targets of fraudulent telemarketers who take

advantage of the fact that many older people have cash reserves or other assets to

spend on seemingly attractive offers.”14

           33.   Indeed, an entire black market exists while the personal information

of vulnerable elderly Americans is exchanged. Thus, information disclosures like

Crain’s are particularly troublesome because of their cascading nature: “Once

marked as receptive to [a specific] type of spam, a consumer is often bombarded

with similar fraudulent offers from a host of scam artists.”15

           34.   Crain is not alone in jeopardizing its subscribers’ privacy and well-

being in exchange for increased revenue: disclosing subscriber information to data

aggregators, data appenders, data cooperatives, direct marketers, and other third

parties is a widespread practice in the publishing industry.



13
     Id.

14
   Fraud Against Seniors: Hearing before the Senate Special Committee on Aging
(August 10, 2000) (prepared statement of the FTC), available at
https://www.ftc.gov/sites/default/files/documents/public_statements/prepared-
statement-federal-trade-commission-fraud-against-seniors/agingtestimony.pdf (last
visited Jan. 29, 2019).
15
     See id.

                                             16
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.17 Filed 12/23/20 Page 17 of 36




           35.   Thus, as consumer data has become an ever-more valuable

commodity, the data mining industry has experienced rapid and massive growth.

Unfortunately for consumers, this growth has come at the expense of their most

basic privacy rights.

            Consumers Place Monetary Value on their Privacy and Consider Privacy
                          Practices When Making Purchases

           36.   As the data aggregation and cooperative industry has grown, so too

have consumer concerns regarding the privacy of their personal information.

           37.   A recent survey conducted by Harris Interactive on behalf of

TRUSTe, Inc. showed that 89 percent of consumers polled avoid doing business

with companies who they believe do not protect their privacy online.16 As a result,

81 percent of smartphone users polled said that they avoid using smartphone apps

that they don’t believe protect their privacy online.17

           38.   Thus, as consumer privacy concerns grow, consumers are

increasingly incorporating privacy concerns and values into their purchasing

decisions and companies viewed as having weaker privacy protections are forced



16
  See 2014 TRUSTe US Consumer Confidence Privacy Report, TRUSTe,
http://www.theagitator.net/wp-
content/uploads/012714_ConsumerConfidenceReport_US1.pdf (last visited Jan.
29, 2019).
17
     Id.

                                            17
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.18 Filed 12/23/20 Page 18 of 36




to offer greater value elsewhere (through better quality and/or lower prices) than

their privacy- protective competitors.

      39.    In fact, consumers’ personal information has become such a valuable

commodity that companies are beginning to offer individuals the opportunity to

sell their personal information themselves.18

      40.    These companies’ business models capitalize on a fundamental tenet

underlying the personal information marketplace: consumers recognize the

economic value of their private data. Research shows that consumers are willing to

pay a premium to purchase services from companies that adhere to more stringent

policies of protecting their personal data.19

      41.    Thus, in today’s economy, individuals and businesses alike place a

real, quantifiable value on consumer data and corresponding privacy rights.20 As


18
  See Joshua Brustein, Start-Ups Seek to Help Users Put a Price on Their Personal
Data, N.Y. Times (Feb. 12, 2012), available at
http://www.nytimes.com/2012/02/13/technology/start-ups-aim-to-help-users-put-a-
price-on-their-personal-data.html (last visited Jan. 29, 2019).
19
   See Tsai, Cranor, Acquisti, and Egelman, The Effect of Online Privacy
Information on Purchasing Behavior, 22(2) Information Systems Research 254,
254 (2011); see also European Network and Information Security Agency, Study on
monetising privacy (Feb. 27, 2012), available at
https://www.enisa.europa.eu/activities/identity-and-
trust/library/deliverables/monetising-privacy (last visited Jan. 29, 2019).
20
  See Hann, et al., The Value of Online Information Privacy: An Empirical
Investigation (Oct. 2003) at 2, available at
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.321.6125&rep=rep1&ty
                                           18
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.19 Filed 12/23/20 Page 19 of 36




such, while a business offers customers a service that includes statutorily

guaranteed privacy protections, yet fails to honor these guarantees, the customer

receives a service of less value than the service paid for.

   Crain Unlawfully Rents, Exchanges, And Discloses Its Customers’ Personal
                             Reading Information

      42.    Crain maintains a vast digital database comprised of all of its

customers’ Personal Reading Information. Crain discloses its customers’ Personal

Reading Information, from its headquarters in Detroit, Michigan, to data

aggregators and appenders who then supplement that information with additional

information about Crain’s customers, including such intimate and highly-detailed

demographic and personal information as its subscribers’ ages, genders, incomes,

the names of their employers, the industries in which they work, and the list goes

on.

      43.    Crain then rents and/or exchanges, also from its corporate

headquarters in Detroit, Michigan, mailing lists for its various publications—

which include subscribers’ Personal Reading Information identifying which

individuals purchased which magazines, and can include the sensitive information

obtained from data aggregators and appenders—to other data aggregators and

appenders, other consumer-facing businesses, marketing companies, and



pe=pdf (last visited Aug. 30, 2018) (“The real policy issue is not whether consumers
value online privacy. It is obvious that people value online privacy.”)
                                          19
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.20 Filed 12/23/20 Page 20 of 36




organizations soliciting donations.

      44.    Crain also discloses its customers’ Personal Reading Information,

again from its corporate headquarters in Detroit, Michigan, to data cooperatives,

who in turn give Crain access to their own mailing list databases, which Crain

receives and then accesses in Michigan.

      45.    As a result of Crain’s data compiling and sharing practices – all of

which occurs in the State of Michigan – companies can purchase and/or obtain

mailing lists from Crain that identify Crain customers by their most intimate

details. Crain’s disclosure of such sensitive and personal information puts

consumers, especially the more vulnerable members of society, at risk of serious

harm from scammers. For example, Crain will rent a list – to anyone willing to

pay for it – containing the names and addresses of all women over the age of 70

who subscribe to Autoweek magazine; such a list would cost approximately

$115.00 per thousand names listed.

      46.    Crain does not seek its customers’ prior written consent to any of

these disclosures and its customers remain unaware that their Personal Reading

Information and other sensitive personal information is being rented and

exchanged on the open market.

      47.    At all times prior to disclosing its customers’ Personal Reading

Information, Crain was headquartered in Michigan with its principal place of

                                          20
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.21 Filed 12/23/20 Page 21 of 36




business in Michigan, and was physically present in Michigan at the time it was

required to, but did not, obtain its customers’ informed consent prior to disclosing

all of their Personal Reading Information from its headquarters in Michigan.

Moreover, also from its headquarters in Michigan, Crain rented or exchanged

mailing lists containing all of its customers’ Personal Reading Information to third

parties seeking to contact Crain’s subscribers, without first obtaining any of its

customers’ written consent or even giving them prior notice of these rentals,

exchanges, and/or other disclosures – informed consent which Crain was likewise

required to obtain from its customers while Crain was headquartered within, a

citizen of, and physically present in Michigan (and which would have been

received by Crain at its corporate headquarters in Detroit, Michigan had it been

requested by Crain and provided by Plaintiff).

      48.    Consumers can purchase Autoweek and Crain’s various other

publications from Crain through numerous media outlets, including the Internet,

telephone, or traditional mail, and by remitting payment to Crain which is

thereafter received by Crain in Michigan. Regardless of how the consumer

subscribes, Crain never requires the individual to read or agree to any terms of

service, privacy policy, or information-sharing policy. Consequently, Crain has

uniformly failed to obtain any form of consent from – or even provide effective

notice to – its customers before disclosing their Personal Reading Information


                                          21
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.22 Filed 12/23/20 Page 22 of 36




from within Michigan.

      49.    As a result, Crain disclosed its customers’ Personal Reading

Information – including their reading habits and preferences that can “reveal

intimate facts about our lives, from our political and religious beliefs to our health

concerns”21 – to anybody willing to pay for it from within Michigan.

      50.    By and through these actions, Crain has intentionally disclosed, from

within Michigan, its customers’ Personal Reading Information to various third

parties, without the requisite consent of its customers, in direct violation of the

PPPA.

                        CLASS ACTION ALLEGATIONS

      51.    Plaintiff seeks to represent a class defined as all individuals in the

United States who, before July 30, 2016, had their Personal Reading Information

pertaining to Autoweek magazine disclosed to third parties by Crain

Communications Inc. without consent (the “Class”). Excluded from the Class is

any entity in which the Defendant has a controlling interest, as well as all officers

and directors of Defendant.

      52.    Members of the Class are so numerous that their individual joinder

herein is impracticable. On information and belief, members of the Class number


21
  California’s Reader Privacy Act Signed into Law, Electronic Frontier
Foundation (Oct. 3,
2011), https://www.eff.org/press/archives/2011/10/03 (last visited Jan. 29, 2019).
                                          22
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.23 Filed 12/23/20 Page 23 of 36




in the thousands. The precise number of Class members and their identities are

unknown to Plaintiff at this time but may be determined through discovery. Class

members may be notified of the pendency of this action by mail and/or publication

through the distribution records of Defendant.

      53.    Common questions of law and fact exist as to all Class members and

predominate over questions affecting only individual Class members. Common

legal and factual questions include, but are not limited to: (a) whether Crain is a

“retailer or distributor” of publications (i.e., magazines); (b) whether Crain

obtained consent before disclosing to third parties Plaintiff’s and the Class’s

Personal Reading Information; (c) whether Crain’s disclosures of Plaintiff’s and

the Class’s Personal Reading Information violated the PPPA in Michigan; and (d)

whether Crain’s rental, exchange, and/or disclosure of Plaintiff’s and the Class’s

Personal reading Information constitutes unjust enrichment..

      54.    The claims of the named Plaintiff are typical of the claims of the Class

in that the named Plaintiff and the Class sustained damages as a result of

Defendant’s uniform wrongful conduct, based upon Defendant’s disclosure of

Plaintiff’s and the Class’s Personal Reading Information.

      55.    Plaintiff is an adequate representative of the Class because his

interests do not conflict with the interests of the Class members he seeks to

represent, he has retained competent counsel experienced in prosecuting class

                                          23
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.24 Filed 12/23/20 Page 24 of 36




actions, and they intend to prosecute this action vigorously. The interests of Class

members will be fairly and adequately protected by Plaintiff and his counsel.

       56.    The class mechanism is superior to other available means for the fair

and efficient adjudication of the claims of Class members. Each individual Class

member may lack the resources to undergo the burden and expense of individual

prosecution of the complex and extensive litigation necessary to establish

Defendant’s liability. Individualized litigation increases the delay and expense to

all parties and multiplies the burden on the judicial system presented by the

complex legal and factual issues of this case. Individualized litigation also

presents a potential for inconsistent or contradictory judgments. In contrast, the

class action device presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision

by a single court on the issue of Defendant’s liability. Class treatment of the

liability issues will ensure that all claims and claimants are before this Court for

consistent adjudication of the liability issues.

                                      COUNT I
               Violation of the Preservation of Personal Privacy Act
                                     (PPPA § 2)

       57.    Plaintiff repeats the allegations contained in the foregoing paragraphs

as if fully set forth herein.

       58.    Plaintiff bring this claim individually and on behalf of members of the


                                           24
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.25 Filed 12/23/20 Page 25 of 36




Class against Crain Communications Inc.

      59.    Crain oversaw the publishing of Autoweek magazine from within

Michigan.

      60.    Crain oversaw the sale of subscriptions to Autoweek magazine from

within Michigan.

      61.    Crain collected the money that its customers pay for subscriptions to

Autoweek magazine within Michigan.

      62.    Plaintiff is informed and believes, and thereupon alleges, that Crain

collected in Michigan and thereafter deposited in Michigan the money that it

received from its customers (including Autoweek subscribers) into bank accounts

held at financial institutions in Michigan.

      63.    Crain sendt to customers their issues of Autoweek magazine from

Michigan, and/or oversaw such mailings pertaining to all of its publications from

within Michigan.

      64.    Crain interacted and communicated with its customers from its

corporate headquarters in Michigan. Crain has been a citizen of Michigan,

headquartered in Michigan, and physically present in Michigan at all times

relevant to this action, including prior to disclosing and at the time it disclosed all

of its customers’ Personal Reading Information from within Michigan.

Accordingly, prior to disclosing its customers’ Personal Reading Information from

                                           25
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.26 Filed 12/23/20 Page 26 of 36




within Michigan, Crain could have, from and while present in Michigan, provided

notice to its customers to inform its customers that it would be disclosing their

Personal Reading Information, but it failed to do so. Likewise, prior to disclosing

its customers’ Personal Reading Information from within Michigan, Crain could

have, from and while present in Michigan, obtained its customers consent to its

disclosures of their Personal Reading Information from within Michigan.

      65.    As a publisher that sells subscriptions to magazines and other

publications to consumers, Crain is engaged in the business of selling written

materials at retail from within Michigan. See PPPA § 2.

      66.    By purchasing a subscription to Autoweek magazine, Plaintiff

purchased written materials directly from Crain. See PPPA § 2.

      67.    Because Plaintiff purchased written materials directly from Crain, he

his a “customer” within the meaning of the PPPA. See PPPA § 1.

      68.    At various times before July 30, 2016, Crain disclosed Plaintiff’s

Personal Reading Information, which identified him as an Autoweek magazine

subscriber and customer, in at least three ways, all from its corporate headquarters

within Michigan.

      69.    First, Crain disclosed, from within Michigan, mailing lists containing

Plaintiff’s Personal Reading Information to data aggregators and data appenders,

who then supplemented the mailing lists with additional sensitive information from

                                         26
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.27 Filed 12/23/20 Page 27 of 36




their own databases, before sending the mailing lists back to Crain in Michigan,

which Crain received in Michigan.

      70.      Second, Crain disclosed, from within Michigan, mailing lists

containing Plaintiff’s Personal Reading Information to data cooperatives, who in

turn gave Crain access to their own mailing list databases, which Crain accessed in

Michigan.

      71.      Third, Crain rented and/or exchanged, from within Michigan, its

mailing lists containing Plaintiff’s Personal Reading Information—enhanced with

additional information from data aggregators and appenders—to third parties,

including other consumer-facing companies, direct-mail advertisers, and

organizations soliciting monetary contributions, and volunteer work.

      72.      All of the money that Crain received from the third parties to whom it

disclosed Plaintiff’s Personal Reading Information was sent to Crain’s

headquarters in Michigan and was received by Crain at its headquarters in

Michigan.

      73.      Because the mailing lists Crain disclosed from within Michigan

included additional personal and demographic information from data aggregators

and appenders, the lists were more valuable, and Crain was able to increase its

profits gained from the mailing list rentals and/or exchanges, profits Crain received

in Michigan.

                                          27
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.28 Filed 12/23/20 Page 28 of 36




      74.    By renting, exchanging, or otherwise disclosing its customer lists,

from within Michigan, Crain disclosed to persons other than Plaintiff, from within

Michigan, records or information concerning their purchase of written materials

from Crain. See PPPA § 2. All of Crain’s records concerning Plaintiff’s purchase

of written materials that were disclosed by Crain were, prior to their disclosure,

stored by and accessible to Crain in its headquarters in Michigan. Accordingly,

Crain’s disclosures of Plaintiff’s Personal Reading Information originated from

within Michigan.

      75.    The information Crain disclosed from its headquarters in Michigan

indicated Plaintiff’s name and address, as well as the fact that he subscribed

Autoweek. Accordingly, the records or information disclosed by Crain from within

Michigan indicated Plaintiff’s identities. See PPPA § 2.

      76.    Plaintiff and the members of the Class never consented to Crain

disclosing their Personal Reading Information to anyone.

      77.    Worse yet, Plaintiff and the members of the Class did not receive

notice before Crain disclosed their Personal Reading Information to third parties.

      78.    Crain’s disclosures of Plaintiff’s and the Class’s Personal Reading

Information were not made pursuant to a court order, search warrant, or grand jury

subpoena.

      79.    Crain’s disclosures of Plaintiff’s and the Class’s Personal Reading

                                         28
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.29 Filed 12/23/20 Page 29 of 36




Information were not made to collect payment for their subscriptions.

      80.    Crain’s disclosures of Plaintiff’s Personal Reading Information

originated from within Michigan and were made to data aggregators, data

appenders, data cooperatives, direct-mail advertisers, and organizations soliciting

monetary contributions, and volunteer work—all in order to increase Crain’s

revenue and profit, which is subject to taxation by the State of Michigan.

Accordingly, Crain’s disclosures of its customers’ Personal Reading Information in

Michigan were not made for the exclusive purpose of marketing goods and

services directly to Plaintiff and the members of the Class.

      81.    By disclosing Plaintiff’s Personal Reading Information from within

Michigan, while it was headquartered in and a citizen of Michigan, Crain invaded

Plaintiff’s and the Class’s statutorily-protected right to privacy in their reading

habits in violation of the PPPA from within Michigan. See PPPA § 2.

      82.    Additionally, because Plaintiff and the members of the Class paid for

their subscriptions to Crain’s publications by remitting payments to Crain that were

received by Crain in Michigan, and because Crain was obligated to comply with

the PPPA in Michigan, Crain’s unlawful disclosures of Plaintiff’s and the other

Class members’ Personal Reading Information from within Michigan deprived

Plaintiff and the Class members of the full value of their paid-for subscriptions.

Because Plaintiff and the other Class members ascribe monetary value to the

                                          29
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.30 Filed 12/23/20 Page 30 of 36




privacy of their Personal Reading Information, Crain’s unlawful rental, exchange,

and/or other disclosure of their Personal Reading Information from within

Michigan, coupled with Crain’s retention in Michigan of the money that Plaintiff

and the Class paid for their subscriptions, caused Plaintiff and the unnamed

members of the Class to receive less value than they paid for, thereby causing them

economic harm.

      83.    Likewise, because Plaintiff and the other Class members ascribe

monetary value to the privacy of their Personal Reading Information, a magazine

publication subscription that keeps their Personal Reading Information private is

more valuable than one that does not.

      84.    Accordingly, had Plaintiff been adequately informed of Crain’s

disclosure practices from within Michigan – information which Crain could and

should have provided to Plaintiff from within Michigan – Plaintiff would not have

been willing to purchase his Autoweek subscriptions at the price charged, if at all,

and thus would not have remitted payment for such subscription to Crain’s

headquarters in Michigan. Thus, Crain’s unlawful disclosures from within

Michigan and its unlawful retention of Plaintiff’s money in Michigan caused

Plaintiff economic harm.

      85.    Crain’s disclosure of Plaintiff’s Personal Reading Information to third

parties from within Michigan has also caused an influx of third-party print

                                         30
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.31 Filed 12/23/20 Page 31 of 36




advertisements.

       86.    As a result of Crain’s unlawful disclosures of their Personal Reading

Information from within Michigan, Plaintiff and the members of the Class have

suffered privacy and economic injuries. On behalf of himself and the Class,

Plaintiff seeks: (1) actual damages, including disgorgement, or $5,000.00,

whichever is greater, per Class member pursuant to PPPA § 5(a); and (2) costs and

reasonable attorneys’ fees pursuant to PPPA § 5(b).

                                       COUNT II
                                    Unjust Enrichment

       87.    Plaintiff repeats the allegations contained in the paragraphs above as if

fully set forth herein.

       88.    Plaintiff bring this claim individually and on behalf of members of the

Class against Crain Communications Inc.

       89.    Plaintiff and the Class members conferred benefits on Crain in

Michigan by providing Crain with their Personal Reading Information (which

Crain received and stored in Michigan) and by paying Crain for their magazine

publication subscriptions with money (which Crain likewise received, deposited,

and has retained in Michigan).

       90.    Crain received and retained, in Michigan, the information and money

belonging to Plaintiff and the Class when Plaintiff and the Class subscribed to

Crain’s publications and provided such information and money to Crain in
                                          31
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.32 Filed 12/23/20 Page 32 of 36




Michigan.

      91.    Because Crain received and processed Plaintiff’s and the Class’s

subscription payments and Personal Reading Information in Michigan, and

because Crain has employees and/or agents handling customer accounts and billing

as well as customer data in Michigan, Crain appreciates or has knowledge of such

benefits, which it received in Michigan.

      92.    Under the PPPA, Plaintiff and the Class members were entitled to

have Crain keep confidential their Personal Reading Information – collected and

stored by Crain in Michigan – as part of their subscriptions to publications that

Crain, a Michigan citizen, published from within Michigan.

      93.    Under principles of equity and good conscience, because Crain failed

to comply with the PPPA from within Michigan, Crain should not be allowed to

retain in Michigan the full amount of money that Plaintiff and the Class paid to and

was collected, received, and held by Crain in Michigan for their subscriptions, nor

should Crain be allowed to retain the money that Crain collected and received in

Michigan by renting, exchanging, and/or otherwise disclosing Plaintiff’s and the

Class’s Personal Reading Information from within Michigan.

      94.    Moreover, Crain should not be allowed to retain the monies it

collected, received, and has thereafter held in Michigan as a result of renting,

exchanging, and/or otherwise disclosing Plaintiff’s and the Class’s Personal

                                           32
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.33 Filed 12/23/20 Page 33 of 36




Reading Information from within Michigan.

        95.   Plaintiff and the other Class members have suffered actual damages as

a result of Crain’s unlawful conduct committed in Michigan, in the form of the

value Plaintiff and the other Class members paid for and ascribed to the

confidentiality of their Personal Reading Information, information which was

collected, stored, accessed, and thereafter routinely disclosed from within

Michigan, by a Michigan-based publisher, in return for money that it received in

Michigan from the various third-party recipients of such information. This amount

is tangible, is believed to be held in Michigan-based bank accounts, and will be

calculated at trial.

        96.   Additionally, Plaintiff and the Class members have suffered actual

damages inasmuch as Crain’s failure to inform them that it would disclose their

Personal Reading Information, failures which occurred in Michigan, caused them

to purchase magazine publication subscriptions when they otherwise would not

have.

        97.   Further, a portion of the purchase price of each Crain magazine

subscription sold by Crain from within Michigan to Plaintiff and the other Class

members was intended to ensure the confidentiality of Plaintiff’s and the other

Class members’ Personal Reading Information, as required by the PPPA. Because

Plaintiff and the other Class members were denied services that they paid for,

                                         33
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.34 Filed 12/23/20 Page 34 of 36




should have been provided by Crain from within Michigan, and were entitled to

receive in Michigan—i.e., the confidentiality of their Personal Reading

Information kept by a Michigan-based published in its corporate headquarters in

Michigan—and because Plaintiff and the Class would have commanded a discount

to voluntarily forego those benefits, they incurred actual monetary damages that

have presently being unjustly retained by Crain in Michigan.

      98.    To prevent inequity, Crain should return to Plaintiff and the Class the

value they ascribe to confidentiality of their Personal Reading Information and all

money derived by Crain in Michigan from Crain’s rental, exchange, and/or other

disclosure of Plaintiff’s and the Class’s Personal Reading Information from within

Michigan.

      99.    Accordingly, Plaintiff and the Class members seek an order declaring

that Crain’s conduct in Michigan constitutes unjust enrichment in Michigan, and

awarding Plaintiff and the Class restitution in an amount to be calculated at trial

equal to the amount of money obtained in Michigan by Crain through its rentals,

exchanges, and/or other disclosures, all of which occurred from within Michigan,

of Plaintiff’s and the Class’s Personal Reading Information.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of all others similarly

situated, seeks a judgment against Defendant as follows:


                                          34
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.35 Filed 12/23/20 Page 35 of 36




           A.     For an order certifying the Class under Rule 23 of the
                  Federal Rules of Civil Procedure and naming Plaintiff as
                  representative of the Class and Plaintiff’s attorneys as
                  Class Counsel to represent the Class;

           B.     For an order declaring that Defendant’s conduct as
                  described herein violates the Preservation of Personal
                  Privacy Act, PPPA, in Michigan;

           C.     For an order finding in favor of Plaintiff and the Class on
                  all counts asserted herein;

           D.     For an award of actual damages or $5,000, whichever is
                  greater, to Plaintiff and each Class member, as provided by
                  the Preservation of Personal Privacy Act, PPPA § 5(a);

           E.     For prejudgment interest on all amounts awarded;

           F.     For an order of restitution and all other forms of equitable
                  monetary relief;

           G.     For an order awarding Plaintiff and the Class their
                  reasonable attorneys’ fees and expenses and costs of suit.

                                JURY DEMAND

     Plaintiff demands a trial by jury on all causes of action and issues so triable.

Dated: December 23, 2020              Respectfully submitted,

                                      PLAINTIFF GREGORY WINKOUR,

                                      By: /s Philip L. Fraietta
                                      One of Plaintiff’s Attorneys

                                      Frank S. Hedin
                                      fhedin@hedinhall.com
                                      HEDIN HALL LLP
                                      1395 Brickell Avenue, Suite 900
                                      Miami, Florida 33131

                                        35
Case 2:20-cv-13357-SJM-DRG ECF No. 1, PageID.36 Filed 12/23/20 Page 36 of 36




                                   Tel: 305.357.2107
                                   Fax: 305.200.8801

                                   Joseph I. Marchese
                                   jmarchese@bursor.com
                                   Philip L. Fraietta
                                   pfraietta@bursor.com
                                   BURSOR & FISHER, P.A.
                                   888 Seventh Avenue
                                   New York, New York 10019
                                   Tel: 646.837.7150
                                   Fax: 212.989.9163

                                   Nick Suciu III
                                   nicksuciu@bmslawyers.com
                                   BARBAT, MANSOUR & SUCIU PLLC
                                   1644 Bracken Road
                                   Bloomfield Hills, Michigan 48302
                                   Tel: 313.303.3472

                                   Counsel for Plaintiff




                                     36
